Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD COMPLAINT:
Judith A. Roussel,
Continuous Positive Airway Pressure (CPAP)

Docket No. C-16-334
Decision No. CR4584

Date: April 14, 2016

DECISION DISMISSING CASE

Judith Roussel (Aggrieved Party) submitted correspondence dated February 4, 2016,
which the Civil Remedies Division (CRD) docketed as a Local Coverage Determination
(LCD) appeal. Under 42 C.F.R. § 426.410(b), I am required to determine if an LCD
complaint is “acceptable,” including whether it is “valid” under 42 C.F.R. § 426.400.

After reviewing the Aggrieved Party’s filing, I concluded that it was not an acceptable
and valid LCD complaint. I notified the Aggrieved Party of this conclusion in a February
29, 2016 Order. The Order stated:

[T]he complaint is missing information necessary to constitute a valid
complaint: the appeal letter does not identify the contractor using the LCD,
nor the specific provision or provisions adversely affecting the Aggrieved
Party; nor has the Aggrieved Party included a statement from her treating
physician and clinical or scientific evidence that shows the LCD is
unreasonable.

Therefore, the Aggrieved Party has one opportunity to amend her complaint
pursuant to the relevant regulation. 42 C.F.R. 426.410(c)(1). If she does
not submit an acceptable amended complaint, then I must issue a decision
dismissing the unacceptable complaint. 42 C.F.R. 426.410(c)(2).
The Aggrieved Party should submit the following:

Beneficiary-identifying/aggrieved party information: (i) Name; (ii)
Mailing address; (iii) State of residence, if different from mailing
address; (iv) Telephone number, if any; (v) Health Insurance Claim
number, if applicable; (vi) E-mail address, if applicable.

If the beneficiary has a representative, the representative-identifying
information must include: (i) Name; (ii) Mailing address;

(iii) Telephone number; (iv) E-mail address, if any; (v) Copy of the
written authorization to represent the beneficiary

Treating physician written statement (42 C.F.R. 426.400(c)(3)[:] The
regulations require a copy of a written statement from the treating
physician that the beneficiary needs the service that is the subject of the
LCD. The regulations specify that the statement must be from the
treating physician and the statement may be in the form of a written
order for the service or other documentation from the beneficiary’s
medical records indicating that the beneficiary needs the service.
LCD-identifving information: (i) the name of the contractor using the
LCD; (ii) Title of the LCD being challenged; (ii) The specific provision
of the LCD adversely affecting the aggrieved party.

Aggrieved Party statement: A statement from the Aggrieved Party
explaining what service is needed and why the Aggrieved Party thinks
that the provisions(s) of the LCD is (are) not valid under the
reasonableness standard.

Clinical or scientific evidence: Copies of clinical or scientific evidence
that support the complaint and an explanation for why the Aggrieved
Party thinks that this evidence shows that the LCD is not reasonable.

The amended complaint must be in writing and should be filed no later than
30 days from the date of this Order.

The Aggrieved Party failed to make any filing, and thus this complaint remains
unacceptable within the terms of 42 C.F.R. § 426.410(b). Accordingly, I dismiss the
complaint. 42 C.F.R. § 426.410(c)(2).

/s/
Scott Anderson
Administrative Law Judge

